Citation Nr: 1020387	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for sensory neuropathy 
of the right lower extremity due to a ganglion cyst, 
including as secondary to service-connected osteochondritis 
dissecans (hereinafter right OCD) of the right medial femoral 
condyle. 

2.  Entitlement to separate compensable evaluations for 
Morton's neuroma and pseudoarthritis of the right great toe.  

3.  Whether a November 13, 2003 notice of disagreement was 
timely filed. 

4.  Entitlement to an earlier effective date than November 
13, 2003, for service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1989 
to May 1990.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 28, 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, in pertinent part denying service 
connection for right lower extremity sensory neuropathy due 
to a ganglion cyst.  The appeal also arises from a June 30, 
2006, RO decision in pertinent part granting service 
connection for bilateral pes planus effective from November 
13, 2003; and granting service connection and a single 10 
percent evaluation for "Morton's neuroma/ pseudoarthritis of 
right great toe."  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2010 conducted at 
the RO in Milwaukee, Wisconsin.  

The issue of entitlement to separate compensable evaluations 
for Morton's neuroma and pseudoarthritis of the right great 
toe is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




At the time of the March 2010 hearing, the Veteran's raised 
the matter of service connection for a medial meniscus tear 
and degenerative joint disease of the right knee.  (hearing 
transcript, p. 14).  Subsequently, additional medical 
evidence was received as to this matter.  However, since this 
matter has not yet been addressed by the RO and is not 
inextricably intertwined with the issues on appeal, it is 
referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against finding that sensory neuropathy of the 
right lower extremity due to a ganglion cyst developed in 
service or is otherwise causally related to service.  

2.  Sensory neuropathy of the right lower extremity was not 
shown to be present to a disabling degree within the first 
post-service year.  

3.  The competent and probative evidence preponderates 
against sensory neuropathy of the right lower extremity due 
to a ganglion cyst having been caused or aggravated by OCD of 
the right medial femoral condyle.

4.  Notice of disagreement with an October 2002 decision 
denying service connection for bilateral pes planus was 
received within one year of issuance of that decision to the 
Veteran.  

5.  The Veteran separated from active service on May 16, 
1990.

6.  Service department records pertinent to the claim for 
service connection for bilateral pes planus were added to the 
record in June 2002, in the course of development of the 
Veteran's claim for service connection for bilateral pes 
planus, which claim was granted, with the Veteran appealing 
the effective date to be assigned with the grant of service 
connection.  


CONCLUSIONS OF LAWS

1.  The Veteran's sensory neuropathy of the right lower 
extremity due to a ganglion cyst was not incurred in or 
aggravated by service, nor is it shown to be due to, the 
result of, or aggravated by his service-connected OCD of the 
right medial femoral condyle.  38 U.S.C.A. §§ 1101, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran timely filed a notice of disagreement with an 
October 2002 decision denying service connection for 
bilateral pes planus.  38 C.F.R. § 20.302(a) (2009).

3.  An effective date of May 17, 1990, is warranted for the 
grant of service connection for bilateral pes planus.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. §§  
3.156(c)(3), 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

In view of the completely favorable dispositions herein of 
the claims of timely filing of a November 13, 2003 notice of 
disagreement, and entitlement to an earlier effective date 
than November 13, 2003, for service connection for bilateral 
pes planus, no discussion of the VCAA provisions is necessary 
for these claims, because there is no reasonable possibility 
that additional notice or development would further these 
claims.  

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the claim 
for service connection for sensory neuropathy of the right 
lower extremity due to a ganglion cyst, including as 
secondary to service-connected OCD of the right medial 
femoral condyle.  The RO issued a VCAA letter in February 
2006 addressing this claim, prior to the RO's initial 
adjudication of the claim by a June 2006 rating action. This 
VCAA letter provided the Veteran with adequate notice of the 
notice and duty-to-assist provisions of the VCAA, and 
informed him of the information and evidence necessary to 
substantiate his appealed claim for service connection for 
sensory neuropathy of the right lower extremity due to a 
ganglion cyst, including as secondary to service-connected 
OCD of the right medial femoral condyle.  Also by this 
letter, he was told that it was ultimately his responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO did provide Dingess-type notice by a 
separate letter in March 2006.  However, to whatever extent 
such notice was inadequate in this case, this failure is in 
this case moot and harmless because the claim for service 
connection for sensory neuropathy of the right lower 
extremity due to a ganglion cyst, including as secondary to 
service-connected OCD of the right medial femoral condyle, is 
herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and post-service 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claim for service 
connection for sensory neuropathy of the right lower 
extremity due to a ganglion cyst, including as secondary to 
service-connected OCD of the right medial femoral condyle.  
The letter further requested any medical records, lay 
statements, or other evidence which might serve to 
corroborate the Veteran's assertions to the effect that his 
OCD of the right medial femoral condyle caused that sensory 
neuropathy of the right lower extremity due to a ganglion 
cyst.  The Veteran informed of post-service VA and private 
treatment records.  Service treatment records, VA examination 
and treatment records, and indicated private records were 
requested, obtained, and associated with the claims file.  
The Veteran was duly informed including by appealed rating 
action, a June 2008 SOC, and a November 2009 SSOC, of the 
evidence obtained and thus, by implication, of the evidence 
not obtained.  The Veteran did not indicate the existence of 
additional pertinent evidence that has not been requested or 
obtained.  

The VA in March 2010 afforded the Veteran a hearing before 
the undersigned Veterans Law Judge conducted at the RO, a 
transcript of that Travel Board hearing is associated with 
the claims file.  The Veteran also addressed his claim for 
service connection for sensory neuropathy of the right lower 
extremity due to a ganglion cyst, including as secondary to 
service-connected OCD of the right medial femoral condyle, by 
submitted statements.    

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim for 
service connection.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As discussed below, the Veteran was afforded VA orthopedic 
and neurological examinations in May 2006 addressing the 
claim for sensory neuropathy of the right lower extremity due 
to a ganglion cyst, including as secondary to service-
connected OCD of the right medial femoral condyle.  A further 
examination of the right knee in September 2009 did not 
address the claimed sensory neuropathy of the right lower 
extremity due to a ganglion cyst.  The Board finds that this 
May 2006 examination, taken together with the balance of the 
records contained within the claims file, constitutes 
adequate development for the Board's adjudication of the 
claim for service connection for sensory neuropathy of the 
right lower extremity due to a ganglion cyst, including as 
secondary to service-connected OCD of the right medial 
femoral condyle.  Specifically, that May 2006 VA examiner 
concluded that there was no basis for causally associating 
the Veteran claimed sensory neuropathy due to ganglion cyst 
with his OCD of the right medial femoral condyle, and there 
is neither contradictory medical opinion evidence no medical 
or other cognizable evidence of record which would tend to 
undercut or impugn that medical conclusion.  There is no 
reasonable basis presented in the record for concluding that 
these May 2006 VA examiner's findings and conclusions are 
erroneous or are somehow inadequate for the Board's 
adjudication.  38 C.F.R. § 3.326; McLendon.

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

II.  Claim for Service Connection for Sensory Neuropathy of 
the 
Right Lower Extremity Due to a Ganglion Cyst, Including as 
Secondary to Service-Connected Right OCD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a). Secondary service 
connection includes the concept of aggravation of a non-
service-connected disability by a service-connected 
disability.  38 C.F.R. § 3.310(b). During the pendency of 
this appeal, VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (now codified at 38 
C.F.R. § 3.310).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically, in terms of 
establishing a baseline level of disability for the non-
service-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old, 
and because the appellant's appeal was already pending when 
the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

Certain diseases, such as organic diseases of the nervous 
system, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some 
cases, lay evidence will be competent and credible evidence 
of etiology").

When all the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
in the evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Veteran contends that he developed a ganglion cyst due to 
his service-connected right knee disorder, which, in turn, 
led to the claimed neuropathy.  Otherwise, direct service 
connection is also to be considered as an implied alternative 
basis of claim.  

A review of the record reveals that the Veteran was 
specifically service connected for OCD of the right medial 
femoral condyle by an August 1992 rating action based on x-
ray and clinical findings and evaluation of that condition 
including as related to service, based substantially on VA 
examination in September 2002 specifically addressing the 
medical issues associated with that claimed disability.  
While the Veteran thereafter sought an increased evaluation 
for that service-connected disorder, he did not then or 
thereafter file a notice of disagreement with the nature of 
the disorder that was service connected.  

Also in hearing statements, the Veteran's representative 
questioned why the RO characterized the secondarily claimed 
disability as sensory neuropathy of the right lower extremity 
due to ganglion cyst, whereas the representative contended 
other bases of neuropathy of the right lower extremity should 
also be for consideration.  

Looking to the claim developed for appellate review, the 
Board observes that the Veteran was afforded May 2006 VA 
orthopedic and neurological examinations by the same 
examiner.  The examiner addressed multiple medical issues, 
including specifically whether there was any association 
between the Veteran's ganglion cyst and any right lower 
extremity neuropathy due to that cyst, and whether etiology 
of this ganglion cyst and any associated neuropathy was 
related to the Veteran's service-connected OCD of the right 
medial femoral condyle.  The examiner noted that the veteran 
had had a history of treatment for the right knee including 
arthroscopic partial medial meniscectomy in March 2006, with 
identified microfracture at the medial femoral condyle.  The 
Veteran was noted to have progressed to weight bearing with 
use of a cane since that recent surgery, with ongoing post-
operative physical therapy.  At the VA examination, the 
Veteran complained of ongoing pain both in the right knee, as 
well as pain in the right ankle due to an apparently 
unrelated ankle disorder.

The May 2006 examiner noted that a magnetic resonance imaging 
(MRI) associated with the Veteran's VA examination for 
compensation purposes in December 2003 revealed both a 
Baker's cyst and a ganglion cyst.  The examiner also noted 
electromyogram (EMG) studies performed in 2004 which were 
reportedly normal.  The Veteran contended that he had 
discussed his condition with an orthopedist at the VA Medical 
Center in Milwaukee as well as with one Dr. S, and that he 
(the Veteran) had been informed that the right knee ganglion 
cyst was exerting pressure on the peroneal nerve and causing 
loss of sensation.  

The May 2006 examiner noted that the veteran had altered 
sensation laterally proximal to the right knee and distally 
along the lateral side of the lower leg to the calf.  The 
examiner found no loss of strength in the right ankle, and 
could not test strength in the right knee due to the recent 
surgery.  The examiner provided two opinions.  First, the 
examiner concluded that the ganglion cyst was unrelated to 
the Veteran's OCD of the right medial femoral condyle.  The 
examiner apparently found no basis for this association 
following careful review of the Veteran's medical history and 
examination of the Veteran.  Second, based on the negative 
findings upon EMG studies a year following the Veteran's 
report of onset of the sensory symptoms, the examiner 
concluded that there was no neuropathy present.  

The Veteran's statements and testimony may be accepted to 
support the presence of his symptoms or perceptions of 
disability.  In addressing the question of the presence of an 
actual physical sensory neuropathy, that has a real basis in 
physiology but is not readily subject to lay observation, 
medical opinion is here judged to be entitled to greater 
weight than the Veteran's subjective assertions of a 
dysfunction of sensory neuropathy.  This case presents the 
possibility of the Veteran's assertions of sensory neuropathy 
being honestly asserted but nonetheless unsupported by a 
physiologic cause.  Here, the examiner found no diagnosis of 
neuropathy warranted based on a normal EMG study a year 
following the time when the Veteran asserted his persistent 
sensory changes in the left lower extremity had begun.  

The Board believes that in the determination herein of the 
presence or absence of the claimed sensory neuropathy, the VA 
medical diagnostic opinion in May 2006 supported by objective 
EMG test findings is entitled to greater weight than the 
Veteran's subjective complaints of neuropathy unsupported by 
objective findings, the Board concludes that the 
preponderance of the evidence is against the presence of the 
Veteran's claimed sensory neuropathy.  

Additionally, even if the presence of the claimed neuropathy 
were to be conceded, the weight of the evidence would still 
be against a claim for such neuropathy as secondary to 
service-connected OCD of the right medial femoral condyle.  
The May 2006 negative opinion of a causal link between OCD of 
the right medial femoral condyle and the claimed ganglion 
cyst weighs against that causation, and the Veteran's own 
affirmative opinions ultimately cannot support the claim on 
that basis.  The Veteran's statements and opinions regarding 
etiology of his right lower extremity ganglion cyst, because 
they are not based on any specialized medical knowledge, are 
not cognizable to support the claim.  The Veteran, as a lay 
person, is not competent to address issues of medical 
causation.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); Espiritu; cf. Jandreau; 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(medical evidence required for issues of medical diagnosis 
and medical causation); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). 

The Veteran has also not presented a theory of the claim 
based on aggravation of the ganglion cyst by his service-
connected OCD of the right medial femoral condyle, and 
evidence of record does not otherwise support such a theory.  
Hence, the weight of the evidence is against that basis of 
secondary service connection.  38 C.F.R. § 3.310.  

The Board additionally notes that the Veteran has not 
asserted that the claimed neuropathy or ganglion cyst began 
in service or within the first post-service year, and has 
presented no theory or evidence by which service connection 
may be established as directly related to service or on a 
first-year-post-service presumptive basis.  Accordingly, the 
Board finds that service connection on direct or first-year-
post-service presumptive bases is not warranted.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

With the weight of the evidence against the presence of 
neuropathy associated with the Veteran's right lower 
extremity ganglion cyst, and with the weight of cognizable 
evidence against the presence of a link, based on either 
causation or aggravation, between service or service-
connected OCD of the right medial femoral condyle and the 
claimed ganglion cyst, the Board finds that the evidence 
preponderates against the claim for service connection for 
sensory neuropathy of the right lower extremity due to 
ganglion cyst, on both direct and secondary bases.  38 C.F.R. 
§ 3.303, 3.310.  

Because the preponderance of the evidence is against the 
claim for service connection for sensory neuropathy of the 
right lower extremity due to ganglion cyst, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



III.  Whether a  Notice of Disagreement Was Timely

The Veteran contends that he timely filed a notice of 
disagreement with an October 2002 decision denying service 
connection for bilateral pes planus.  

The applicable regulation provides that a claimant must file 
a notice of disagreement with a determination of the agency 
of original jurisdiction (AOJ) (in this case, the RO) within 
one year from the date that the AOJ mailed the notice of 
determination to the claimant.  38 C.F.R. § 20.302(a) (2009).

In this case, the claims file contains a transmittal letter 
for that October 2002 decision dated November 1, 2002.  The 
principles of administrative regularity dictate a presumption 
that government officials have properly discharged their 
official duties.  Saylock v. Derwinski, 3 Vet. App. 394 
(1992).  There is thus a presumption in this case that the 
decision and transmittal letter were mailed on that date, 
November 1, 2002.  There is also the presumption that the 
mailed letter and decision were delivered by the U.S. Postal 
Service and received by the Veteran, in the absence of clear 
evidence to the contrary.  Chute v. Derwinski, 1 Vet. App. 
352 (1991).  Generally, a statement by the Veteran or his 
authorized representative that the decision was not received 
is not the type of clear evidence to the contrary which is 
sufficient to rebut the presumption of regularity.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In this case, however, a Report of Contact, VA Form 119, is 
of record dated November 14, 2002, which informs that the 
Veteran on that date called indicating he had not yet 
received notification letters from the latest decision.  That 
Form 119 indicates that electronic records then showed that 
the letter was sent November 1, 2002.  However, a hand-
written note on the Form 119 informs that a copy of the 
October 2002 RO determination and the November 1, 2002, 
transmittal letter were then re-sent on November 14, 2002.  
Thus, this VA Form 119 provides contemporaneous confirmation 
of non-receipt of the decision and notification letter prior 
to their re-issuance on November 14, 2002.  The VA Form 119 
and the re-issuance of the decision and notification letter 
also constitutes a VA acknowledgement at the time that the 
Veteran had then informed of non-receipt of that decision and 
transmittal letter.  This contemporaneous evidence 
constitutes clear evidence rebutting the presumption of 
regularity of issuance and delivery of the decision and 
transmittal letter.  The Board accordingly considers the 
presumption of regularity to be overcome in this case with 
regard to the Veteran's receipt of the October 2002 decision 
and transmittal letter first issued on November 1, 2002.  

The Board also considers the second issuance of that decision 
and transmittal letter on November 14, 2002, to have been 
effectively transmitted, because no such contemporaneous 
evidence is presented to overcome the presumption of 
regularity for that second transmittal on November 14, 2002.  

The Veteran submitted a notice of disagreement with that 
decision, which was received on November 14, 2003.  Because 
it was received within one year of that latter transmittal 
letter, and because the Board here finds a reasonable basis 
for concluding that only the second transmittal of the RO 
decision and transmittal letter were received by the Veteran, 
the Board here determines that the November 2003 notice of 
disagreement was timely with the October 2002 denial of 
service connection for bilateral pes planus was timely.  
38 C.F.R. § 20.302(a).

IV.  Entitlement to an Earlier Effective Date for Service 
Connection 
For Bilateral Pes Planus

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.400 (2009).  For claims received 
on or after October 1, 1984, if a claim for service 
connection is received within one year of separation from 
service and that claim is granted, then the effective date 
for service connection is the day following the date of 
separation from service.  38 C.F.R. § 3.400(b)(ii)(B) (2009).  

The Veteran and his authorized representative contend that 
the effective date for service connection for bilateral pes 
planus should be the day following the Veteran's separation 
from service, based on the addition to the record in June 
2002, in the course of appeal, of service Physical Evaluation 
Board records that were not previously contained within the 
claim file, and which show that the Veteran had worsened pes 
planus over the course of service.  

A review of the claims file reveals that in fact service 
Physical Evaluation Board records were received into the 
record in June 2002.  The submitted pertinent Physical 
Evaluation Board Proceedings document, dated April 20, 1990 
(the month prior to the Veteran's separation from service), 
presents a disability finding of "symptomatic pes planus 
bilateral, worse on the right," with a recommended 10 
percent disability finding.  This finding contrasts with the 
finding upon service enlistment examination in November 1988, 
of "mild pes planus - asymptomatic."  Thus, the Physical 
Evaluation Board records constitute new medical records from 
service supportive of the claim.  

When pertinent service department records are received in the 
course of claim and the award of benefit is based in part on 
those records, as in this case, the effective date for 
service connection may be the date of receipt of a previously 
decided claim, where the previous claim determination denying 
the claim was not benefited by those service department 
records.  38 C.F.R. § 3.156(c)(3).  Exceptions to that rule 
are not applicable in this case.  See generally, 38 C.F.R. 
§ 3.156(c).  Here, the Veteran previously filed a claim for 
service connection for pes planus in July 1990, within one 
year of the Veteran's May 16, 1990, separation from service.  
Accordingly, the appropriate effective date for service 
connection for bilateral pes planus is May 17, 1990, the day 
following the date of separation from service.  38 C.F.R. 
§ 3.400(b)(ii)(B).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for sensory neuropathy of the right lower 
extremity due to a ganglion cyst, including as secondary to 
service-connected OCD of the right medial femoral condyle, is 
denied.

A notice of disagreement with the October 2002 determination 
denying service connection for bilateral pes planus was 
timely filed.  

An earlier effective date of May 17, 1990, is granted for 
service connection for bilateral pes planus.  


REMAND

The Veteran has claimed that he is entitled to separate 
compensable evaluations for Morton's neuroma and 
pseudoarthritis of the right great toe, based on these 
conditions presenting distinct disability which are each 
warranting of a disability rating of at least 10 percent.  

Competing legal issues arise in this case.  The Board first 
notes that, as explicated in Allen v Brown (albeit in the 
context of a secondary service connection claim), 
'disability' the subject of disability ratings consist of 
impairment in earning capacity, not a particular 
physiological condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).  An applicable regulation in this case, 38 C.F.R. 
§ 4.1, specifically provides, "This rating schedule is 
primarily a guide in the evaluation of disabilities resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service."  38 C.F.R. § 4.1 
(2009).  Thus the Veteran is to have been rated under a 
diagnostic code representing the disability resulting from 
any physiological residuals affecting his right great toe, 
whether Morton's neuroma or pseudoarthritis of the toe, or 
some combination of the two.  

The rule of application for assigning disability ratings 
based on VA's Schedule for Rating Disabilities is clarified 
further within 38 C.F.R. § 4.10: "The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment."  
38 C.F.R. § 4.10 (2009).  The system or organ in question 
here is the great toe.  The question thus presented is 
whether there may be two distinct disabilities warranting 
distinct compensable ratings due to Morton's neuroma and 
pseudoarthritis affecting that toe.  Pyramiding, or the 
assignment of multiple ratings to a single disability, is to 
be avoided.  38 C.F.R. § 4.14 (2009).  Thus, notwithstanding 
the Veteran's complaints of distinct disabilities, if 
sufficiently distinct impairments in functioning are not 
present, separate ratings may not be assigned even if 
symptoms associated with Morton's neuroma and pseudoarthritis 
affecting the right great toe are distinguishable.
  
It is conceivable that evidence of pain, weakened movement, 
excess fatigability, or incoordination should be considered 
in determining the level of any associated functional loss, 
in light of 38 C.F.R. § 4.40 and 4.45 (2009), taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Thus, these provisions may 
be applicable to rating disability associated with the right 
great toe only to the extent a rating code is found 
applicable that bases its rating on limitation of motion.  

Potentially applicable Diagnostic Codes in this case include, 
but may not be limited to, Diagnostic Code 5279, for anterior 
metatarsalgia, or Morton's disease, for which only a single 
10 percent disability evaluation is applicable; and 
Diagnostic Code 5283, for malunion of the tarsal or 
metatarsal bones.  Under that latter code for malunion of the 
tarsal or metatarsal bones, the condition is rating from 
moderate to moderately severe to severe, with a corresponding 
assignment of a 10, 20, or 30 percent disability rating, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5283 
(2009).  (A 40 percent rating for malunion is warranted only 
for complete loss of use of the foot, which is not indicated 
in this case.  Id.)  Neither of these diagnostic codes appear 
to be based specifically on limitation of motion, though 
limitation of motion could be implicated as part of symptoms 
of disability for these ratings, based on the facts found.  

The Board cannot make its own independent medical 
determination, and it must have plausible reasons, based upon 
medical evidence in the record, for its determination in this 
as in all cases where medical questions are implicated.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Unfortunately, 
neither the May 2006 nor the September 2009 VA orthopedic 
examiner provided specific findings sufficient to ascertain 
whether two distinct compensable disabilities, of  Morton's 
neuroma and pseudoarthritis, are present associated with the 
Veteran's right great toe.  Hence, a clarifying examination 
is warranted for that purpose.  Id.  

The claim arises from an initial claim of service connection, 
and hence staged ratings are to be considered to the extent 
implicated by the record, for any separate ratings found 
warranted for Morton's neuroma and pseudoarthritis of the 
right great toe.  Fenderson v. West, 12 Vet. App 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-
be-obtained VA and private treatment and 
evaluation records pertaining to his right 
great toe and claimed Morton's neuroma and 
pseudoarthritis affecting that part.

2.  Thereafter, afford the Veteran an 
appropriate examination to address the 
nature and extent of his disabilities of 
the right great toe, to include any 
Morton's neuroma and pseudoarthritis. The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination. All appropriate tests and 
studies should be conducted.  The examiner 
should address the following:

a.  The examiner should review and 
address all current findings of 
disability associated with the right 
great toe.  The examiner should 
specifically address whether Morton's 
neuroma and pseudoarthritis of the toe 
are both present, or contrarily whether 
only one or the other of these 
conditions is present, or whether these 
two conditions in fact amount to one 
and the same condition either generally 
or in this case.  A complete 
explanation for this assessment should 
be provided.  In so doing, the examiner 
must review the claims file and address 
current findings with due consideration 
of the medical record, including past 
VA examinations in May 2006 and 
September 2009, treatment records, and 
the Veteran's own contentions. 

b.  If the examiner finds Morton's 
neuroma and pseudoarthritis to both be 
present associated with the Veteran's 
great toe as distinct disabilities one 
from the other, then the examiner 
should opine as to the extent of 
disability of each over the entire 
rating interval, beginning from the 
November 13, 2003, date of service 
connection, to the extent possible.  
The examiner should identify what 
manifestations and symptoms arise from 
each disorder, including whether there 
is any related malunion or nonunion of 
the tarsal or metatarsal bones (and if 
so, to what degree - moderate, 
moderately severe or severe). 

c.   To the extent disability 
associated with the right great toe 
involves limitation of motion, the 
examiner should also address in 
particular the DeLuca factors of 
functional loss due to pain on 
undertaking motion, fatigue, weakness, 
and/or incoordination.  DeLuca v. 
Brown,  8 Vet. App. 202 (1995).  

d. Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions 
expressed.  If any questions cannot be 
answered without resorting to pure 
speculation, the examiner must provide 
a complete explanation why those 
questions cannot be answered.  
 
3. Thereafter, the RO should readjudicate 
the remanded claim de novo.  The RO should 
consider staged ratings for the Morton's 
neuroma and/or pseudoarthritis of the 
right great toe, as appropriate, pursuant 
to Fenderson v. West, 12 Vet. App 119 
(1999).   If any benefit sought for the 
remanded claim is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with an 
SSOC and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


